



Exhibit 10.1
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
Electronics, Inc. (the “Company”). The summary also includes compensation of the
Company’s current Chief Executive Officer, Chief Financial Officer, and the
three other most highly compensated executive officers, who will be referred to
herein as our “Named Executive Officers.”
Director Compensation
All Non-Employee Directors receive annual compensation of $75,000 plus an
additional $40,000 of compensation paid in shares of Common Stock of the Company
for service as Directors. The Lead Independent Director of the Board of
Directors, the Chairperson of the Audit Committee of the Board of Directors, and
the Chairperson of the Compensation and Governance Committee of the Board of
Directors each receive an additional $10,000 annual retainer fee.
The Directors can elect to receive some or all of the $75,000 portion of their
annual compensation and the additional $10,000 annual retainer fee, if
applicable, in shares of the Company’s Common Stock. The additional $40,000 of
annual compensation shall be paid in shares of the Company’s Common Stock. All
shares of Common Stock will be issued under the Company’s 2014 Stock Option and
Incentive Plan. Directors are also reimbursed for reasonable travel expenses
incurred in connection with Board and Committee meeting attendance.
Donald D. Charron, Chairman of the Board and Chief Executive Officer, is a
Director and also an employee of the Company but does not receive compensation
for his service as a Director.
Named Executive Officer Compensation
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company’s
executive officers. The following are the current annualized base salaries for
the Company’s Named Executive Officers:
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
659,100


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
$
397,800


Steven T. Korn, Vice President, North American Operations
$
299,520


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
289,328


Christopher J. Thyen, Vice President, Business Development
$
276,640



Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company’s 2014 Profit Sharing Incentive Bonus Plan (the “Plan”) during fiscal
year 2016. Under the Plan, cash incentives are accrued annually and paid in five
installments over the succeeding fiscal year. Except for provisions relating to
retirement, death, permanent disability, and certain other circumstances
described in a participant’s employment agreement, participants must be actively
employed on each payment date to be eligible to receive any unpaid cash
incentive installment. The total amount of cash incentives accrued and
authorized to be paid to the Named Executive Officers based on fiscal year 2016
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2016 and the remaining portions will be paid in
equal installments in September 2016, January 2017, April 2017, and June 2017.
Donald D. Charron, Chairman of the Board, Chief Executive Officer
$
400,518


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
$
246,636


Steven T. Korn, Vice President, North American Operations
$
180,000


Michael K. Sergesketter, Vice President, Chief Financial Officer
$
166,051


Christopher J. Thyen, Vice President, Business Development
$
166,022








--------------------------------------------------------------------------------







Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the Company’s 2014 Stock Option and Incentive Plan consisting of:
incentive stock options, stock appreciation rights, restricted shares,
unrestricted shares, restricted share units, or performance shares and
performance units.
The following table summarizes the long-term performance shares (“LTPS”) issued
in the Company’s Common Stock during August 2016 to the Company’s Named
Executive Officers pursuant to their fiscal year 2016 performance share awards:
 
 


LTPS Grant
(Shares Issued) (1)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
 
50,226


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
 
38,229


Steven T. Korn, Vice President, North American Operations
 
10,707


Michael K. Sergesketter, Vice President, Chief Financial Officer
 
10,381


Christopher J. Thyen, Vice President, Business Development
 
10,419


 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.

During June 2016, the Compensation and Governance Committee awarded LTPS grants
for fiscal year 2017 to key employees, including the Named Executive Officers,
under the Company’s 2014 Stock Option and Incentive Plan. One-third (1/3) of the
June 2016 LTPS awards will vest annually over the succeeding three-year period.
The following table summarizes the maximum number of performance shares granted
in June 2016 to the Company’s Named Executive Officers for fiscal year 2017:
 
 
LTPS Award
 (number of shares)
Donald D. Charron, Chairman of the Board, Chief Executive Officer
 
67,230


John H. Kahle, Vice President, General Counsel, Chief Compliance Officer,
Secretary
 
33,414


Steven T. Korn, Vice President, North American Operations
 
14,084


Michael K. Sergesketter, Vice President, Chief Financial Officer
 
13,578


Christopher J. Thyen, Vice President, Business Development
 
13,393



The number of shares to be issued to each participant is based upon a
combination of the bonus percentage attainment calculated under the Company’s
profit sharing incentive bonus plan, adjusted to a three-year average bonus
percentage, and a growth attainment component, which is the Company’s growth in
sales revenue based on comparison of its three-year compounded annual growth
rate (“CAGR”) with the Electronics Manufacturing Services Industry’s three-year
CAGR.
Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan that all domestic employees are eligible to
participate in (the “Retirement Plan”). The Retirement Plan provides for
voluntary employee contributions as well as a discretionary Company contribution
which is determined annually by the Compensation and Governance Committee of the
Board of Directors. Each eligible employee’s Company contribution is defined as
a percent of eligible compensation, the percent being identical for all eligible
employees, including Named Executive Officers. Participant contributions are
fully vested immediately, and Company contributions are fully vested after five
years of participation. All Named Executive Officers are fully vested. The
Retirement Plan is fully funded. For those eligible employees who, under the
1986 Tax Reform Act, are deemed to be highly compensated, their individual
Company contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (“SERP”) in which the Company contributes
to the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.





